Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1-2, 4-6, 16 and 18 is/are rejected under 35 U.S.C. 103 as being un-patentable U.S.  Pre-Grant Publication US 2018/0359337 to Kodaypak et al. (hereinafter Kodaypak) in view of U.S.  Pre-Grant Publication US 2021/0251032 to Wang et al. (hereinafter Wang)

	As to claims 1 and 16, Kodaypak discloses a base station communicably connected to a wireless terminal, the base station comprising:
 	a processor configured to acquire communication condition information indicating conditions of wireless communication with the wireless terminal (Kodaypak; Fig.2; [0037]; [0031]; [0034] shows and discloses RAN (=base station) receives request from a UE and acquires information i.e a UE profile (e.g., comprising UE type data (e.g., IoT, smartphone, tablet, etc.) UE category (CAT-0, CAT-1, CAT-3/4, CAT-M, and the like), usage types, access priority, communication and mobility characteristics, access technology supported by the UE, billing characteristics, etc.), UE location (e.g., geographical location, home or roaming/visiting, etc.), service(s) requested (e.g., type of service), UE and/or network/business based policies, local and/or global network load and/or performance conditions (e.g., real-time and/or current network load and/or performance), etc corresponds to condition. [0031] discloses of acquiring information related to particular class of devices, latency network condition corresponds to acquire communication condition information indicating conditions of wireless communication with the wireless terminal); and
 	a transmitter configured to transmit the communication condition information to a system managing a first network slice and a second network slice which can be used by the base station (Kodaypak; Fig.2; [0037]; [0031]; [0034] shows and discloses RAN (=base station) transmits information related to particular class of devices, latency network condition to the core network components. Fig.2: 108 and 210; Fig.5 shows and discloses core network control components support plurality of NW slices)
 	Kodaypak discloses condition information, but fails to discloses condition information comprises information on a physical layer of wireless communication. However, Wang discloses
 	wherein
 	the communication condition information comprises information on a physical layer of wireless communication with the wireless terminal (Wang; [0062]; Fig.3:303 shows and discloses a base station receives a message that includes data receiving and sending status at a physical layer), and
 	the information on the physical layer comprises at least one of a transmission speed, an error rate, a latency, and a retransmission rate (Wang; [0062]; Fig.3:303 shows and discloses a base station receives a message that includes data receiving and sending status at a physical layer for example a bit error rate. Here Wang is applied for the second alternative an error rate). 
 	It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings so that that the base station can decide based on the physical layer status received from a UE. 
  

 	As to claims 2 and 18, the rejection of claim 1 as listed above is incorporated herein. In addition, Kodaypak-Wang discloses further comprising a receiver configured to receive identification information identifying a network slice used by the wireless terminal from the system, wherein
 	the processor is configured to, if the receiver receives, as the identification information, first identification information identifying the first network slice as the network slice used by the wireless terminal, allocate a first wireless resource to the wireless terminal based on the first identification information and, if the receiver receives, as the identification information, second identification information identifying the second network slice as the network slice used by the wireless terminal, allocate a second wireless resource different from the first wireless resource to the wireless terminal based on the second identification information (Kodaypak; Fig.2; Fig.4 [0037]; [0031]-[0037]).   

As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition, Kodaypak-Wang discloses wherein
the information on the physical layer further comprises at least one of a number of wireless terminals connected to the base station, a traffic volume of the wireless communication, and a number of antennas provided at the wireless terminal and the base station (Wang; [0062] discloses a base station receives a message that includes data receiving and sending status at a physical layer for example a quantity of retransmission corresponding to a traffic volume. Here Wang is applied for the second alternative).

As to claim 5, the rejection of claim 1 as listed above is incorporated herein. In addition, Kodaypak-Wang discloses wherein
the first network slice comprises communication characteristics comprising at least one of high speed, multiple connection, and low latency (Kodaypak; Fig.2; Fig.4 [0037]; [0031]-[0040] shows and discloses 1st network slice provide VoLTE to plurality of devices means the first network slice comprises multiple connection. Here Kodaypak is applied for the 2nd alternative), and
the second network slice comprises communication characteristics which comprise at least one of high speed, multiple connection, and low latency and which are different from the communication characteristics of the first network slice (Kodaypak; Fig.2; Fig.4 [0037]; [0031]-[0040] shows and discloses 2nd network slice provide location based services to plurality of devices means the second network slice comprises multiple connection. Here Kodaypak is applied for the 2nd alternative).

As to claim 6, the rejection of claim 1 as listed above is incorporated herein. In addition, Kodaypak-Wang discloses wherein
the processor is configured to acquire a requirement on wireless communication based on an application program running at the wireless terminal (Kodaypak; Fig.2; [0037]; [0031]; [0034] shows and discloses RAN (=base station) receives request from a UE and acquires information), and
the transmitter transmits the requirement to the system (Kodaypak; Fig.2; [0037]; [0031]; [0034] shows and discloses RAN (=base station) transmits information related to particular class of devices, latency network condition to the core network components).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478